ORDER

PER CURIAM.
Lamarr Harris (Defendant) appeals the judgment of the Circuit Court of the City of St. Louis convicting him of second-degree domestic assault. Defendant asserts that the trial court erred in: (1) denying his motion for new trial because defense counsel had an actual conflict of interest; and (2) sentencing him as a prior offender and prior domestic violence offender in violation of Sections 558.016 and 565.063.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).